

EXHIBIT 10(b)


SUMMARY OF BASE SALARY AND ANNUAL INCENTIVE
COMPENSATION PAYABLE TO NAMED EXECUTIVE OFFICERS
2015 Base Salary. On February 17, 2015, the Compensation and Management
Development Committee (the “Compensation Committee”) of the Board of Directors
of The Sherwin-Williams Company (“Sherwin-Williams”) set the 2015 base salaries
of the executive officers who are expected to be named in the Summary
Compensation Table of Sherwin-Williams’ 2015 Proxy Statement (the “Named
Executive Officers”). The base salaries of the Named Executive Officers for 2015
are as follows: Christopher M. Connor, Chairman and Chief Executive Officer
($1,221,987); John G. Morikis, President and Chief Operating Officer ($881,322);
Sean P. Hennessy, Senior Vice President – Finance and Chief Financial Officer
($664,716); Steven J. Oberfeld, Senior Vice President – Corporate Planning and
Development ($600,808); and Robert J. Davisson, President, The Americas Group
($596,778).
Annual Incentive Compensation to Be Earned in 2015. The Compensation Committee
also approved the following minimum, target and maximum cash bonus award levels,
as a percent of salary, for the Named Executive Officers for 2015 under The
Sherwin-Williams Company 2007 Executive Performance Bonus Plan.
    
 
 
Incentive Award as a Percentage of Base Salary
Named Executive Officer
 
Minimum
 
Target
 
Maximum
Christopher M. Connor
 
0
 
135


 
270


John G. Morikis
 
0
 
80


 
160


Sean P. Hennessy
 
0
 
80


 
160


Steven J. Oberfeld
 
0
 
60


 
120


Robert J. Davisson
 
0
 
70


 
140











